Motion to dismiss appeal granted, without costs, and appeal dismissed, without costs. An order of reference to hear and report is not appeal-able. (Bazel v. Bazel, 282 App. Div. 952; Gordon v. Gordon, 286 App. Div. 967.) No appeal lies from an order denying a motion for resettlement which seeks only to modify or change the relief granted by the original order. (Paliotto v. Hartman, 285 App. Div. 1188; 8 Carmody-Wait on New York Practice, p. 521; Bergin v. Anderson, 216 App. Div. 844.) Present — Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.